UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4297

MARC RAMONE TOLIVER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-97-305)

Submitted: October 30, 1998

Decided: January 11, 1999

Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dannie R. Sutton, Jr., GOODWIN, SUTTON, DUVAL & GEARY,
P.L.C., Richmond, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, S. David Schiller, Assistant United States Attorney,
Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Marc Ramone Toliver appeals his conviction after a jury trial for
being a felon in possession of ammunition. See 18 U.S.C. § 922(g)(1)
(1994). At trial, Toliver stipulated to his prior felony conviction and
the fact that the ammunition was operable and had traveled in inter-
state commerce. As a result, the only issue at trial was whether
Toliver was in possession of a "banana" clip containing twenty-eight
rounds of ammunition found along the route of the high-speed car
chase which lead to his arrest. In this appeal, Toliver challenges the
jury's conclusion on this issue claiming that there was insufficient
evidence to convict him of possession of the ammunition. Because we
find that the jury's verdict was amply supported by the evidence at
trial, we affirm Toliver's conviction and sentence.

As a threshold matter, we note that a defendant challenging the suf-
ficiency of the evidence to support a conviction bears "a heavy bur-
den." United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995). To
sustain Toliver's conviction, this court must find that the evidence,
when viewed in a light most favorable to the government, was suffi-
cient for a rational trier of fact to have found the essential elements
of the crime beyond a reasonable doubt. See United States v. Brewer,
1 F.3d 1430, 1437 (4th Cir. 1993). The reviewing court considers cir-
cumstantial as well as direct evidence and the government is given the
benefit of all reasonable inferences from the facts proven to those
sought to be established. See United States v. Burgos, 94 F.3d 849,
863 (4th Cir. 1996).

Toliver's stipulations reduced the Government's case to the sole
issue of whether Toliver possessed the ammunition contained in the
clip. Possession of a firearm for the purposes of§ 922(g) may be
either actual or constructive. See United States v. Blue, 957 F.2d 106,
107 (4th Cir. 1992). In order "`to establish constructive possession,
the government must produce evidence showing ownership, domin-
ion, or control over the contraband itself or the premises or vehicle
in which the contraband is concealed.'" Id. (quoting United States v.
Ferg, 504 F.2d 914, 916-17 (5th Cir. 1974)) (alteration omitted). The
Government's case rested predominantly on the testimony of the

                    2
arresting officer. In attempting to stop a car for a number of traffic
violations, Officer Joseph Ested and his partners found themselves
embroiled in a high-speed car chase. During that chase, the individual
in the front passenger's seat threw several objects from the moving
vehicle. When the chase ended with the fleeing vehicle slammed into
a parked car, Toliver jumped from the front passenger's seat and
attempted to escape on foot. After Toliver escaped Officer Ested
momentarily with a well-placed right elbow, Officer Ested resumed
the chase and eventually tackled and managed to subdue Toliver.

Although the responding officers were unable to recover what Offi-
cer Ested described as a "white bag object" thrown from the vehicle,
Ested did discover the ammunition clip near the second place where
he observed the front-seat passenger of the vehicle discarding objects.
At the end of his testimony, Ested positively identified Toliver as the
person who threw the ammunition from the vehicle. By throwing the
clip from the car, Toliver exerted the necessary dominion and control
over the ammunition to establish that he possessed it. In light of the
standard of review of a sufficiency-of-the-evidence claim, we have no
difficulty concluding that the Government presented sufficient evi-
dence on which to return a conviction. See United States v. Johnson,
55 F.3d 976, 979 (4th Cir. 1995).

In this appeal, Toliver notes that Officer Ested did not testify that
he saw Toliver in possession of the ammunition clip. Toliver suggests
that Ested's observation of Toliver's throwing an object near where
Ested found the clip was insufficient to prove his possession of the
clip. However, the Government is entitled to the reasonable inference
that the object Ested described Toliver tossing from the car was the
clip full of ammunition Ested discovered near where Toliver aban-
doned something. See id.; United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). The fact that Officer Ested was not able to iden-
tify the discarded item until after he found it does not render the evi-
dence in this case insufficient.

Toliver next points to the testimony of Antoin Jones, who was rid-
ing in the vehicle with Toliver at the time of the chase. Jones testified
that he did not see Toliver throw anything from the vehicle. Jones's
testimony suggested that it was the unknown and unapprehended
driver of the automobile who reached over and threw the objects out

                     3
of Toliver's window. In addition, Toliver suggests that because no
fingerprints link him to the clip, there was insufficient evidence to
show his possession of the ammunition. In the analysis of a suffi-
ciency of the evidence claim, this court neither weighs the evidence
nor reviews the credibility of witnesses. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). In this case, the jury cred-
ited the testimony of Officer Ested over that of Jones, notwithstanding
the difference in proximity between the two witnesses' observation of
Toliver's actions. This court will not disturb the jury's conclusion on
appeal. Toliver's suggestion regarding the lack of fingerprint evi-
dence merely goes to the weight of the Government's evidence, not
its sufficiency. We decline Toliver's invitation to reweigh the evi-
dence.

Finding no merit to any of Toliver's contentions, we conclude that
this conviction was supported by sufficient evidence. As a result, we
affirm the district court's judgment and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

AFFIRMED

                    4